DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment received on 21 January 2021 has been acknowledged and entered.  
Claims 1 and 18 have been amended.  
Claims 8-17 have been withdrawn.  
No new claims have been added.  
Claims 1-20 are currently pending. 

Response to Amendments and Arguments
Applicant's arguments filed 21 January 2021 with regard to the rejection of claims 1-7 and 18-20 under 35 U.S.C. § 101 have been fully considered but they are not persuasive. 
Applicant argues (in Remarks, page 12) that as noted above, the Office rejected claims 1-7 and 18-20 under 35 U.S.C. § 101 for allegedly being directed to ineligible subject matter. Without acquiescing in the reasoning of the Office, Applicant herewith amends independent claims 1 and 18, rendering the § 101 rejections moot.
 	In response to Applicant’s argument, the Examiner respectfully disagrees.  The Examiner asserts that Applicant has not established a clear nexus between the claim language and the improvement to technology.  For instance, the claims do not show how or why storing data in a self-referential table and accessing the self-referential table to perform the first “determining” step improves the performance of the computing system.  Further, the judicial exception is not integrated into a practical application because the claim as a whole merely describes how to generally “apply’ the concept of receiving, determining, compiling, determining, 
Applicant argues (in Remarks, page 13) that Independent claim 8 recites subject matter that is somewhat similar to independent claims 1 and 18. For at least this reason, claims 8-17 should be rejoined.
In response to Applicant’s argument, the Examiner respectfully disagrees.  According to MPEP, 821.04, Rejoined claims must be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  
Further, MPEP, 821.04, states “The provisions of MPEP § 706.07 govern the propriety of making an Office action final in rejoinder situations. If rejoinder occurs after the first Office action on the merits, and if any of the rejoined claims are unpatentable, e.g., if a rejection under 35 U.S.C. 112, first paragraph is made, then the next Office action may be made final where the new ground of rejection was necessitated by applicant’s amendment (or based on information submitted in an IDS filed during the time period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) ). See MPEP § 706.07(a).  Therefore, claims 8-17 remain withdrawn until claims 1-7 and 18-20 overcome the rejection under 35 U.S.C. 101. 




Claim Rejections – 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites  storing data stored as a self-referential table, the data pertaining to (i) whether a component is described in an illustrated parts catalog, (ii) a reorder lead time for the component, (iii) a component class to which the component belongs, wherein the component class pertains to how difficult the component is to repair, (iv) a price of the component, (v) whether repairing or replacing the component requires taking an aircraft out of service, and (vi) predetermined relationships between potential results and numerical values; and identifying the component for analysis; determining, by accessing the self-referential table, (i) whether the component is described in the illustrated parts catalog, (ii) the reorder lead time for the component, (iii) the component class to which the component belongs, (iv) the price of the component or that the price is unavailable, and (v) whether repairing or replacing the component requires taking an aircraft out of service; based on (a) results of the determining and (b) the predefined relationships stored as the self-referential table, assigning numerical ratings respectively pertaining to (i) whether the component is described in the illustrated parts catalog, (ii) the reorder lead time for the component, (iii) the component class to which the component belongs, (iv) the price of the component, and (v) whether repairing or replacing the component requires taking an aircraft out of service; calculating a sum of the assigned ratings; and based on determining that the sum exceeds a threshold value, initiating a process to retrieve or curate one or more instances of the component.  
 	Independent claim 18 recites storing data pertaining to (i) whether a component is described in an illustrated parts catalog, (ii) a reorder lead time for the component, (iii) a component class to which the component belongs, wherein the component class pertains to how difficult the component is to repair, (iv) a price of the component, and (v) whether repairing or replacing the component requires taking an aircraft out of service; and identifying the component for analysis; determining (i) whether the component is described in the illustrated parts catalog, (ii) the reorder lead time for the component, (iii) the component class to which the component belongs, (iv) the price of the component or that the price is unavailable, and (v) whether repairing or replacing the component requires taking an aircraft out of service; based on results of the determining and predefined relationships between potential results of the determining and numerical values, assigning numerical ratings respectively pertaining to (i) whether the component is described in the illustrated parts catalog, (ii) the reorder lead time for the component, (iii) the component class to which the component belongs, (iv) the price of the component, and (v) whether repairing or replacing the component requires taking an aircraft out of service; calculating a sum of the assigned ratings; and based on determining that the sum is less than a threshold value, initiating a process to cease retrieving or curating instances of the component.
The claims as a whole recite a method of organizing human activity.  The limitations of independent claims 1 and 18 of “storing/storing data pertaining to (i) whether a component is described in an illustrated parts catalog, (ii) a reorder lead time for the component, (iii) a component class to which the component belongs, wherein the component class pertains to how difficult the component is to repair, (iv) a price of the component, and (v) whether repairing or replacing the component requires taking an aircraft out of service”; “determining/ determining (i) whether the component is described in the illustrated parts catalog, (ii) the reorder lead time for the component, (iii) the component class to which the component assigning/assigning numerical ratings respectively pertaining to (i) whether the component is described in the illustrated parts catalog, (ii) the reorder lead time for the component, (iii) the component class to which the component belongs, (iv) the price of the component, and (v) whether repairing or replacing the component requires taking an aircraft out of service; calculating/calculating a sum of the assigned ratings; and based on determining/determining that the sum exceeds/is less than a threshold value, initiating/initiating a process to retrieve or curate one or more instances / cease retrieving or curating of the component, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations by commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by commercial or legal interactions and/or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “Method of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Furthermore, the “identifying/identifying the component for analysis”; and “calculating/calculating a sum of the assigned ratings” limitations of claims 1 and 18 are also “mental processes” as the limitations may be practically performed in the human mind.  The mere recitation of a generic computer (“one or more processors,” “computing system,” “one or more computer readable media,” “a self-referential table,” and “instructions) does not take the claim out of the Mental Process grouping.  For example, but for the “one or more processors” language, “identifying/identifying” and “calculating/calculating” in the context of the claims encompasses the user identifying a component that may need repairing and adding a sum of ratings.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
 	The judicial exception is not integrated into a practical application.  In particular, claims 1 and 18 recite the additional elements, “a computing system,” “one or more processors,” “one or more computer readable media, ” “self-referential table,” and “instructions” and  to perform the storing, determining, identifying, determining, assigning, calculating, and initiating display steps.  
 	The claimed computer components are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea (i.e. as a generic processor performing a generic computer function of store, determining, identifying, determining, assigning, calculating, and initiating) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (“a computing system,” “one or more processors,” “one or more computer readable media,” “self-referential table,” and “instructions”).  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component.  Simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.    

As per dependent claim 2, the recitations “selecting the component from a set of components…” is further directed to a mental process as described in claim 20.  For the reasons described above with respect to claim 20, this judicial exception is not meaningfully integrated into practical application, or significantly more than the abstract idea.
As per dependent claim 3, the limitation “receiving input representing a selection…” and “identifying the component…” further directed to a method of organizing human activity as described in claim 1. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. The recitation of “a user interface” is another computer component recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea.  Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
As per dependent claims 4 and 19, the limitation merely narrows the previously recited abstract idea limitations.  For the reasons described above with respect to claims 1 and 18, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
As per dependent claims 5 and 20,  the recitations “accessing additional data representing…”; and “assigning the numerical ratings…”  is further directed to a method of organizing human activity as described in claims 1 and 18, respectively.  For the reasons described above with respect to claims 1 and 18, respectively, this judicial exception is not meaningfully integrated into practical application, or significantly more than the abstract idea.
As per dependent claim 6, the recitation of “assigning the numerical rating… “  is further directed to a method of organizing human activity, as described in claim 1.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into practical application, or significantly more than the abstract idea.  
As per dependent claim 7, the recitation of “assigning the numerical rating… “  is further directed to a method of organizing human activity, as described in claim 1.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into practical application, or significantly more than the abstract idea.  

Prior Art Discussion
Claims 1-7 and 18-20 are allowed.
As per independent Claims 1 and 18, the best prior art,
1)  Brache (US PG Pub. 2011/0276426), discloses methods and systems for facilitating aircraft parts manufacturing by providing a specification for an aircraft part, soliciting at least one quotation from a supplier to supply the aircraft part, and ordering the aircraft part based on the quotation from the supplier;
2)  Hawman et al. (US Patent No. 7,340,319), discloses a method and system for maintaining an aircraft engine where a maintenance facility can perform a variety of maintenance operations on an engine including maintenance, repair and overhaul. The maintenance facility must keep records in order to comply with the requirements of the relevant aviation authorities.  Records include statuses: “Remove from Service" (e.g. to indicate that the maintenance facility will not reuse the part) or "Created" (e.g. to indicate that the maintenance facility may reuse the part, assuming subsequent procedures or testing of the part confirm this decision).
Rosenfeld et al. (US Patent No. 6,901,377), discloses methods and systems for aviation parts, information and services in which a user is permitted to order parts, submit warranty claims, and obtain product and repair information for aircraft engines and aviation parts. 
4)  Ramesh et al. (US PG Pub. 2006/0089920), discloses a method and system for evaluating costs of various design and maintenance approaches for aircrafts and/or aircraft components.
5)  Johnson et al. (US PG Pub. 2015/0066781), discloses a prognostics-based estimator used to determine estimate information related to the at least one potential vehicle fix, wherein the estimate information can include a repair time and/or repair cost, for example.

However, the prior art cited above does not disclose or fairly teach:
based on (a) results of the determining and (b) the predefined relationships stored as the self-referential table, assigning numerical ratings respectively pertaining to (i) whether the component is described in the illustrated parts catalog, (ii) the reorder lead time for the component, (iii) the component class to which the component belongs, (iv) the price of the component, and (v) whether repairing or replacing the component requires taking an aircraft out of service; 
calculating a sum of the assigned ratings; and
based on determining that the sum exceeds a threshold value, initiating a process to retrieve or curate one or more instances of the component.

As per independent Claims 1 and 18, the best NPL prior art,
“Making the Most of Aircraft Spare Parts Management", Jan 6, 2014; Aviationpros.com;  11 pages, discloses determining the exact spare parts-related needs of a particular carrier 
However, “Making the Most of Aircraft Spare Parts Management" does not disclose or fairly teach:
based on (a) results of the determining and (b) the predefined relationships stored as the self-referential table, assigning numerical ratings respectively pertaining to (i) whether the component is described in the illustrated parts catalog, (ii) the reorder lead time for the component, (iii) the component class to which the component belongs, (iv) the price of the component, and (v) whether repairing or replacing the component requires taking an aircraft out of service; 
calculating a sum of the assigned ratings; and
based on determining that the sum exceeds a threshold value, initiating a process to retrieve or curate one or more instances of the component.

Additional prior art made of record herein and not relied upon is considered pertinent to
Applicant's disclosure––however, none of the references cited below singularly or in
combination with the previously cited prior art, teach or fairly suggest the invention of claims 1 and 18.
1)   Avery et al. (US PG Pub. 2007/0156496), discloses methods and systems for managing aircraft maintenance and material supply by allowing a business to collect, manage, store and disseminate aircraft maintenance and parts information among internal and separate external entities to facilitate a more accurate and efficient analysis of the costs associated with aircraft maintenance and parts supply and to facilitate management of workload and personnel. 
Nelson (US Patent No. 6,487,478), discloses methods and systems for aviation component repair services by capturing customer required data elements at the visual inspection process level where the data elements include information regarding aircraft component part repair or non-repairable status, type of repair to be performed, primary non-repairable defect, and digital images of the primary non-repairable defect.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314
/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        



/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628